       Case 2:18-cr-00100-JAM Document 99 Filed 08/04/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     SCOTT STEPHEN HOWARD
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:18-CR-100 JAM
                                                     )
11                  Plaintiff,                       )   STIPULATION AND [PROPOSED] ORDER
                                                     )   TO AMEND CONDITIONS OF RELEASE
12         v.                                        )
                                                     )
13   SCOTT STEPHEN HOWARD,                           )
                                                     )
14                 Defendant.                        )
                                                     )
15                                                   )
16
17          Plaintiff, United States of America, by and through Assistant United States Attorney Shea
18   Kenny and Defendant Scott Howard, through his attorney Lexi P. Negin, Assistant Federal
19   Defender, hereby stipulate to amend his conditions of release pending his self-surrender to the
20   Bureau of Prison as recommended by Pretrial Services in the attached document.
21          IT IS SO STIPULATED.
22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of       -1-
      Release
       Case 2:18-cr-00100-JAM Document 99 Filed 08/04/21 Page 2 of 3



1
2    Dated: August 3, 2021                           HEATHER E. WILLIAMS
                                                     Federal Defender
3
4                                                    /s/ Lexi P. Negin
                                                     LEXI P. NEGIN
5                                                    Assistant Federal Defender
                                                     Attorney for SCOTT HOWARD
6
7    Dated: August 3, 2021                           MCGREGOR W. SCOTT
                                                     United States Attorney
8
                                                     /s/ Shea Kenny
9                                                    SHEA KENNY
                                                     Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of     -2-
      Release
       Case 2:18-cr-00100-JAM Document 99 Filed 08/04/21 Page 3 of 3



1                                                    ORDER
2           The Court has read and considered the Stipulation to Amend Conditions of Release. The
3    Court hereby finds that the Stipulation, which this Court incorporates by reference into this
4    Order, should be granted.
5           IT IS SO ORDERED.
6    Dated: August 3, 2021
7                                                    ______________________________
                                                     United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of    -3-
      Release
